Citation Nr: 0907307	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  04-17 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for a psychiatric 
disability.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel










INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 3, 1983 to November 8, 1983.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision by the Boise, Idaho Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2006, 
the Veteran failed to report for a personal hearing at the 
RO, scheduled at his request.  In April 2006, this case was 
remanded for further development.


FINDINGS OF FACT

A psychiatric disability was not manifested in service; a 
psychosis was not manifested in the first postservice year; 
and the preponderance of the evidence is against a finding 
that any current psychiatric disability is related to the 
Veteran's  service or to any event therein.


CONCLUSION OF LAW

Service connection for a psychiatric disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353-23355).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

By letters in January 2003 and (pursuant to the April 2006 
Board remand) May 2006, the Veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
letters informed him that he should submit any medical 
evidence pertinent to his claim.  Although complete VCAA 
notice was not provided prior to the initial adjudication in 
this matter, the Veteran has had ample opportunity to 
supplement the record and to participate in the adjudicatory 
process following notice.  The claim was reajudicated after 
all essential notice was given.  See December 2008 
supplemental statement of the case.  He is not prejudiced by 
any notice deficiency, including in timing, that may have 
occurred earlier.

The Veteran did not receive timely notice regarding 
disability ratings or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)); the May 2006 letter 
provided such notice.  As noted above, the claim was 
thereafter readjudicated.  Regardless, this decision denies 
service connection, and neither the rating of a disability 
nor the effective date of an award is a matter for 
consideration.  Hence, the Veteran is not prejudiced by the 
timing defect as to this notice.  

Regarding VA's duty to assist, to the extent possible, all 
pertinent treatment records that have been identified and 
that are available have been associated with the claims file.  
Notably, the April 2006 Board remand instructed the RO to 
secure records previously identified by the Veteran that were 
not yet associated with the claims file.  An April 1987 
psychological report from Dr. D. S. was received.  Dr. W.P. 
stated that was that he was no longer the keeper of the 
records and that Disability Determination Services (DDS) was 
to be contacted for such records.  DDS indicated that the 
Veteran's folder had been destroyed.  Social Security 
Administration (SSA) was contacted twice for records.  SSA 
records received by the RO and associated with the Veteran's 
claims file are for his daughter.  He was afforded a mental 
disorders examination in November 2008.  The Veteran has not 
identified any pertinent records that remain outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of this claim. 

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  If a psychosis is 
manifested to a compensable degree in the first postservice 
year, it may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

The Veteran's service treatment records include an enlistment 
examination report and medical history that contain no 
complaints, findings, or diagnosis of a psychiatric disorder.  
The Veteran's contention is that he was separated from 
service because he had a history of schizophrenia, however, 
his military personnel records reveal that he was separated 
from service for failing to adjust to military life in that 
he was not able to master military subjects even after 
remedial training.  He waived a service separation 
examination, indicating he was in good health.

A Social Security disability report notes that the Veteran 
apparently had schizophrenia diagnosed in 1987.  An undated 
SSA form shows that he does have schizophrenia.  The form 
refers to two consultative examination reports dated in April 
1992 and May 1992, and a psychological report dated in April 
1987.  

In an April 1987 psychological report from Dr. D. S., it was 
noted that the Veteran was referred for evaluation because of 
allegations of molesting his two young step children.  After 
a series of testing, Dr. D. S. summarized:  

"At the present time [the Veteran] seems to be reacting 
quite strongly to the present situation.  While he 
appears to be functioning effectively at this time, if 
any additional pressure is heaped on him, there is a 
significant probability that he will go into a psychotic 
episode and become dysfunctional.  While he appears to 
be on the edge of that now, he nonetheless is 
functioning reasonably well.  [The Veteran] shows a good 
deal of interpersonal sensitivity and appears to like 
things calm, quiet and gentle, which probably is more of 
his basic nature.  While he is evidencing some confusion 
at the present time, he seems to be aware of it and is 
able to again, manage and control things effectively.  
It would certainly appear to be in [the Veteran's] best 
interest to attempt to deal with the present situation 
as rapidly as possible."
In May 2002, the Veteran was afforded two private 
psychological evaluations.  During the first he reported that 
he gets frustrated and irritable, has a split personality at 
times, and has periods of depression.  The examiner opined 
that the Veteran clearly was not schizophrenic.  He believed 
that the Veteran had a cyclothymic disorder.  He noted that 
the Veteran may be bipolar, but that there was no indication 
of the breadth of depressive symptoms that clearly met the 
criteria for major depressive disorder.  During the second 
evaluation, the Veteran identified a myriad of issues ranging 
from depression and anxiety to visual and auditory 
hallucinations.  He reported that he had schizophrenia 
diagnosed, had participated in counseling, and had taken 
psychiatric medication.  After in-depth testing, the examiner 
indicated that the Veteran seemed to have a severe mood 
disorder which made him vulnerable to hallucinations, 
concentration issues, thought distortions, and mania.  The 
diagnoses were, bipolar I disorder with psychotic features; 
alcohol abuse, episodic; obsessive compulsive disorder; rule 
out attention deficit hyperactivity disorder, combined type; 
mild mental retardation; and personality disorder nos with 
passive aggressive traits.

A July 2002 private consultation report notes that the 
Veteran has severe mental health impairments that 
significantly interfere with his ability to function 
appropriately.

On November 2008 VA mental health examination, the examiner 
noted that he reviewed the Veteran's entire claims file to 
include past psychological reports.  On examination, the 
Veteran was noted to be cleanly and neatly dressed.  He 
exuded a happy attitude and a simple positive approach to 
things.  He was oriented in all spheres and found able to 
handle basic financial affairs.  He was competent in a basic 
sense.  He admitted to once "seeing a vision" when he was 
very tired.  He admitted that he heard "pleasant music" 
once but could not find the source. He reported that in the 
past "occasionally hearing his name called by a female 
voice."  He denied ever being suicidal or having a plan.  He 
stated that he was "satisfied and happy with his life 
generally".  There was no paranoia, and no additional 
psychotic symptoms or signs were noted.  He showed good basic 
social skills, and was polite but direct.  There was no 
pressured speech or any signs of confusion.  The physician 
opined:
"This Veteran's history is not really suggestive of a 
serious psychotic illness of any type.  He may though 
have the underlying tendency to become psychotic if 
sufficiently stressed or if he abused certain 
substances.  At present he appears happy and stable.  
His psychological testing at various times starting 4 
years after he left the service suggests he has that 
vulnerability but it is not likely that his time in the 
service caused that in any way and there is absolutely 
no history that he was psychotic in the service or had 
any psychiatric problems in the service except his low 
baseline intelligence.  It was his low baseline 
intelligence that was the cause of his failure to adapt 
to the service not any other type of psychiatric 
problem.  There was also nothing that occurred in the 
service that appears to have predisposed him to having 
troubles years later."

The Axis I diagnosis was possible residual tendency to some 
type of psychosis that is clearly not a serious problem now.  
This vulnerability to psychosis was neither caused by nor 
exacerbated by the service.  Low intelligence that meets 
criteria of mild mental retardation.  

It appears that the Veteran may have some psychiatric 
disability.  Private psychological evaluation and VA 
examination reports, although somewhat conflicting, suggest 
the possibility of various psychiatric diagnoses.  However, a 
chronic acquired psychiatric disability was not diagnosed in 
service or until some years thereafter.  (Notably, the 
Veteran was found to have some mental deficiency or mild 
retardation in service.  Such is not a compensable disability 
under governing regulation.  See 38 C.F.R. § 3.303(c).)  
Consequently, service connection for an acquired psychiatric 
disability on the basis that it became manifest in service 
and persisted is not warranted.  

The first reported finding of a psychiatric disorder was in 
1987, [as reported on the social security administration 
form].  As this was almost four years after service, the 
38 U.S.C.A. § 1112 chronic disease presumptions afforded for 
psychoses that are manifested to a compensable degree in the 
first postservice year do not apply.  

While the veteran may still establish service connection for 
a psychiatric disorder by competent (medical) evidence that 
relates a current psychiatric disability to service, the 
record includes no such evidence .  The private psychological 
evaluations did not relate the veteran's current psychiatric 
disability to his military service.  And the November 2008 VA 
examiner who reviewed the entire record specifically found 
that there was no nexus between the Veteran's possible 
residual tendency to some type of psychosis and his service.

Because the Veteran is a layperson and has no expertise in 
matters of etiology of psychiatric disabilities, his own 
opinions/assertions that his psychiatric disability is 
somehow related to/began in service are not competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In the absence of any competent evidence that relates a 
current diagnosis of an acquired psychiatric disorder to the 
Veteran's service, the preponderance of the evidence is 
against the claim of service connection for a psychiatric 
disability.  Hence, such claim must be denied.


ORDER

Service connection for a psychiatric disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


